DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 5-14 are rejected under 35 U.S.C. 102(a)(1,2)  as being anticipated by Bogue US 2007/0258789 A1.
Bogue discloses: 
Claim 1- a first nut body (40) and a second nut (42) which are provided with internal threads (50, 52), wherein the nut further comprises a shrinkage ring (80, 200, 220) which is capable of shrinking inwards in a radial direction and is disposed between the first nut body and the second nut body (see figure 5); nut body chamfers (see figure 5) are separately arranged on sides, connected with the shrinkage ring, of the first nut body and the second nut body; and a shrinkage ring chamfer is arranged at a position, corresponding to the nut body chamfers, of the shrinkage ring; after the nut is assembled (see figure 5), the shrinkage ring provides a shrinkage force to push, via the chamfers, the first nut body and the second nut body away from each other, so that an axial clearance of the nut is eliminated (the device performs this function).
Claim 2- wherein an angle difference between the nut body chamfers and the shrinkage ring chamfer is smaller than 9.8                        
                            °
                        
                     (the angels are shown as equal in figure 5)
Claim 3- wherein the shrinkage ring chamfer has an angle of 6.8°-47.8° (paragraph 38).
Claim 5- wherein the shrinkage ring is a coil spring, a loop, an O-shaped ring or other elastic structures capable elastically shrinking inwards (the ring is an O-shaped ring that performs this function).
Claims 6 and 10- wherein the shrinkage ring is open or is not open (see figures 9a, 11, and 12).
Claims 7 and 11- wherein when the shrinkage ring is open, a length of the shrinkage ring is over or less than 50% of a full circumference of the shrinkage ring (figure 12 shows the ring is over 50%)
Claims 8 and 12- wherein the shrinkage ring is a funnel-shaped cone (see figure 8).
Claim 9- wherein the shrinkage ring comprises an outer ring (110) and an inner ring (80), the shrinkage ring chamfer is arranged on the inner ring (see figure 5), the outer ring squeezes the inner ring from the outside, and the inner ring provides a shrinkage force to push, via the chamfers, the first nut body and the second nut body away from each other, so that an axial clearance of the nut is eliminated (the device performs these functions).
Claim 13- wherein one, two or more said inner rings are included (one inner ring 80 is included, see figure 5).
Claim 14- wherein the shrinkage ring chamfer on a side face of the inner ring has an angle of 6.8°-45.2° (paragraph 38).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bogue US 2007/0258789 A1.
	Bogue discloses the claimed invention except for a chamfer angle between 12 and 28.2 degrees, or alternatively between 9.8 and 25.5 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a chamfer angle between 12 and 28.2 degrees, or alternatively between 9.8 and 25.5 degrees, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658